Title: From George Washington to the Board of War, 29 December 1777
From: Washington, George
To: Board of War



Gentlemen—
Head Quarters [Valley Forge] 29th December 1777.

Capt. Sullivan who will deliver this was bearer of a Letter to me from Col. Gibson Commanding Officer at Fort Pitt, in which the Garrison is represented as exceedingly distressed for want of Cloathing and I am sollicited to give such directions as may facilitate the procuring a Supply—I have in consequence written to you on the subject, and have no doubt that every thing on your part will be done as far as circumstances allow to administer the speediest Relief to the unhappy Sufferers. I am Gentlemen &c.
